United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
L.N., Appellant
and
DEPARTMENT OF HEALTH & HUMAN
SERVICES, SOCIAL SECURITY
ADMINISTRATION, Pine Bluff, AR, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Sheila F. Campbell, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 13-1118
Issued: September 4, 2013

Case Submitted on the Record

DECISION AND ORDER
Before:
RICHARD J. DASCHBACH, Chief Judge
COLLEEN DUFFY KIKO, Judge
PATRICIA HOWARD FITZGERALD, Judge

JURISDICTION
On April 2, 2013 appellant, through her attorney, filed a timely appeal from an October 5,
2012 decision of the Office of Workers’ Compensation Programs denying her request for
reconsideration as untimely filed and failing to demonstrate clear evidence of error. Because
more than 180 days has elapsed from the last merit decision dated September 1, 2011 to the
filing of this appeal, the Board lacks jurisdiction to review the merits of her claim pursuant to the
Federal Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3.2
ISSUE
The issue is whether OWCP properly denied appellant’s request for reconsideration on
the grounds that it was untimely failed and failed to establish clear evidence of error.
1
2

5 U.S.C. § 8101 et seq.

Appellant submitted additional evidence with her appeal. As the evidence was not before OWCP when it
rendered its decision, the Board may not review if for the first time on appeal. See 20 C.F.R. § 501.2(c)(1).

On appeal, counsel argued that appellant attempted to request reconsideration on
August 31, 2012 through Federal Express but the request was not deliverable and that she
utilized Federal Express on September 1, 2012 to deliver a request to the street address of the
OWCP in Kansas City, Missouri as well as sending a request for reconsideration through
certified mail to the record center at London, Kentucky. She alleged that appellant mailed her
requests for reconsideration in a timely fashion and that appellant was entitled to an independent
determination of whether there was clear evidence of error on the part of OWCP.
FACTUAL HISTORY
On November 24, 2008 appellant then a 44-year-old service representative, filed a
traumatic injury alleging that she sustained a bruised right foot on November 17, 2008 when a
coworker rolled her chair over appellant’s foot. OWCP accepted her claim for contusion of the
foot and ankle on January 6, 2009. On March 19, 2009 it accepted right foot sprain as resulting
from the November 17, 2008 employment injury. In a March 24, 2010 decision, OWCP denied
appellant’s claim for a consequential spine or bulging disc condition as resulting from her
November 17, 2008 employment injury. By decision dated May 13, 2010, it denied her claim
that she had developed a right knee condition as a result of her November 17, 2008 employment
injury.
In a January 21, 2011 decision, OWCP denied appellant’s claim for continuation of pay
due to employment-related disability for the period November 16, 2008 through January 8, 2009.
Appellant requested an oral hearing. By decision dated September 1, 2011, the hearing
representative found that appellant had not met her burden of proof to establish that she was
disabled from November 26, 2008 through January 8, 2009 due to her accepted employment
injuries. This decision included the statement:
“Your request for reconsideration and the new evidence that you are submitting
should be sent to the -U.S. DEPARTMENT OF LABOR
OFFICE OF WORKER’S COMP PROGRAMS
PO BOX 8300 DISTRICT 11 KCM
LONDON, KY 40742-8300”
In a letter received by OWCP on September 6, 2012, appellant requested reconsideration
and stated that she had changed attorneys. She provided her attorney’s contact information.
Appellant stated that there was new evidence material to her case. She stated that prior to the
accident she had arthritis in her right foot and did not know it. Appellant stated that this and
other information would be forwarded at a later date and requested additional time to submit this
evidence.
By decision dated October 5, 2012, OWCP found that appellant’s request for
reconsideration dated September 1, 2011 received on September 6, 2012, was untimely from the
September 1, 2011 merit decision. It found that she did not submit clear evidence of error as she
noted that she had changed attorneys and that new evidence would be forthcoming.

2

LEGAL PRECEDENT
Section 8128(a) of FECA vests OWCP with discretionary authority to determine whether
it will review an award for or against compensation:
“The Secretary of Labor may review an award for or against payment of
compensation at any time on his own motion or on application. The Secretary, in
accordance with the facts found on review may -(1) end, decrease or increase the compensation awarded; or
(2) award compensation previously refused or discontinued.”3
OWCP, through regulations, has imposed limitations on the exercise of its discretionary
authority under 5 U.S.C. § 8128(a). As one such limitation, 20 C.F.R. § 10.607 provides that an
application for reconsideration must be received by OWCP within one year of the date of OWCP
decision for which review is sought. OWCP will consider an untimely application only if the
application demonstrates clear evidence of error on the part of OWCP in its most recent merit
decision. The application must establish, on its face, that such decision was erroneous.4
The term clear evidence of error is intended to represent a difficult standard.5 If clear
evidence of error has not been presented, OWCP should deny the application by letter decision,
which includes a brief evaluation of the evidence submitted and a finding made that clear
evidence of error has not been shown.6 The Board makes an independent determination of
whether a claimant has submitted clear evidence of error on the part of OWCP.7
ANALYSIS
The Board finds that the October 5, 2012 refusal of OWCP to reopen appellant’s claim for
further consideration on the merits of the claim under 5 U.S.C. § 8128(a) was proper and did not
constitute abuse of discretion.

3

5 U.S.C. § 8128(a).

4

20 C.F.R. § 10.607.

5

Federal (FECA) Procedure Manual, Part 2 -- Claims, Reconsiderations, Chapter 2.1602.5.a (October 2011).

6

Id. at Chapter 2.1602.5.b.

7

C.K., Docket No. 13-564 (issued June 21, 2013); G.H., 58 ECAB 183 (2006); Jack D. Johnson, 57 ECAB
593 (2006).

3

Appellant had one year from OWCP’s September 1, 2011 decision or until September 4,
2012 to deliver a reconsideration request to OWCP. The Board has thoroughly reviewed the
record and can find no reconsideration request received prior to the September 4, 2012 deadline.
8

On appeal, counsel argued that appellant timely mailed her reconsideration request. She
stated that appellant sent a request for reconsideration on August 31, 2012 by Federal Express,
but that this service could not deliver to a Post Office box. Counsel then argued that appellant
sent a Federal Express delivery to the street address of OWCP in Kansas City, Missouri and
mailed a certified letter to OWCP at the London, Kentucky Post Office box address on
September 1, 2012. The Board has found that, in the absence of evidence to the contrary, a letter
properly addressed and mailed in the due course of business, such as in the course of daily
activities, is presumed to have arrived at the mailing address in due course.9 Counsel’s
arguments establish that only one request for reconsideration was properly addressed to the
mailing address as provided by the hearing representative, London, KY. That request is included
in the record before the Board and was received by OWCP on September 6, 2012. As this
request was not timely received, within one year of OWCP’s September 1, 2011 decision,
appellant’s reconsideration request was untimely.
Appellant did not submit any evidence of mailing with her untimely request for
reconsideration. She alleged that she had preexisting arthritis in her foot10 and that medical
evidence of this would be submitted at a later date. Appellant did not submit any evidence or
argument alleging error on the part of OWCP. The Board finds there is no clear evidence of
error and that OWCP properly denied her untimely request for reconsideration.
CONCLUSION
The Board finds that appellant’s September 30, 2012 request for reconsideration was
untimely and did not establish clear evidence of error on the part of OWCP.

8

The 365th day from September 1, 2011 was Saturday, September 1, 2012. The Board has held that, in
computing a time period, the date of the event from which the designated period of time begins to run shall not be
included while the last day of the period so computed shall be included unless it is a Saturday, a Sunday or a legal
holiday. John B. Montoya, 43 ECAB 1148 (1992). The next business day after September 1, 2012 was Tuesday,
September 4, 2012 as Monday, September 3, 2012 was the Labor Day holiday.
9

Jeffrey M. Sacrecy, 55 ECAB 455 (2004).

10

Appellant is not a physician under FECA and her opinion does not constitute medical evidence. G.G., 58
ECAB 389 (2007).

4

ORDER
IT IS HEREBY ORDERED THAT the October 5, 2012 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: September 4, 2013
Washington, DC

Richard J. Daschbach, Chief Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Patricia Howard Fitzgerald, Judge
Employees’ Compensation Appeals Board

5

